            Case 1:21-mc-00047-JMF Document 6 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
In re: RULE 45 SUBPOENAS ISSUED to the                                 :
ELLIOTT MANAGEMENT CORPORATION, PAUL                                   :
SINGER and TERRY KESSEL                                                :
                                                                       :      21-MC-47 (JMF)
JBF INTERLUDE 2009 LTD. — ISRAEL,                                      :
                                                                       :          ORDER
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :
                                                                       :
QUIBI HOLDINGS, LLC, et al.,                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Elliott Management Corporation, Paul Singer, and Terry Kassel (“Movants”) move to
quash subpoenas issued on behalf of Defendant Quibi Holdings, LLC pursuant to Rule 45(d) of
the Federal Rules of Civil Procedure and to transfer this motion to the United States District
Court for the Central District of California, where the subpoenas were issued, pursuant to Rule
45(f). ECF No. 1. Rule 45(f) provides that the Court “may transfer a motion under this rule to
the issuing court if the person subject to the subpoena consents.” Fed. R. Civ. P. 45(f). Here,
both the persons subject to the subpoena and Quibi Holdings, which issued the subpoenas,
consent. ECF No. 2, at 1. Accordingly, the motion to transfer is GRANTED.

        The Clerk of Court is directed to immediately transfer this case to the United States
District Court for the Central District of California (notwithstanding Local Rule 83.1); to
terminate ECF No. 1; and to close this case in this District.

        SO ORDERED.

Dated: January 21, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
